         Case 4:19-cv-00174-BSM Document 68 Filed 06/02/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

TIMOTHY STEPHENS                                                           PLAINTIFF
ADC #145440

v.                         CASE NO. 4:19-CV-00174 BSM

DOES, et al.                                                            DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Beth Deere [Doc. No. 66] has been received. After reviewing the record de novo, the

RD is adopted. The defendants’ motion for summary judgment [Doc. No. 56] is granted, and

this case is dismissed with prejudice.

       IT IS SO ORDERED this 2nd day June, 2020.



                                                  UNITED STATES DISTRICT JUDGE
